Citation Nr: 1045810	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-24 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for low back disability, 
claimed as secondary to service-connected right and left knee 
disabilities.

2.  Entitlement to ratings for right knee disability rating 
higher than 10 percent prior to June 17, 2009, and 30 percent 
from August 1, 2010.

3.  Entitlement to ratings for left knee disability higher than 
10 percent prior to August 20, 2008, and 30 percent from October 
1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).

In July 2006, the Veteran had a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  In February 2007, and 
again in September 2008, the Board remanded the case for the 
development of additional evidence.  

For the reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary with respect to the claims on 
appeal. 

In recent years, the Veteran has undergone total knee replacement 
surgeries in both knees.  The left knee replacement surgery was 
performed in August 2008.  In the report of a January 2009 VA 
medical examination, the examiner stated that the Veteran's left 
knee was still in the postoperative period.  The examiner 
recommended reevaluation of the left knee in six months.  The 
Veteran underwent the right knee replacement surgery in June 
2009.  Outpatient treatment records provide some information 
about the status of the right since surgery, but a full 
evaluation in warranted.  The Board remands the case again for a 
new VA examination to evaluate the condition of both knees status 
post replacement surgeries.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Concerning the claim for service connection for a low back 
disability as secondary to service connected bilateral knee 
disabilities, the Board notes that there are medical opinions 
both in favor of and against the claim.  

In May 1995, the Veteran saw Dr. M.X.R. after he slipped and 
extended his left knee forcibly, and had immediate pain.  MRI 
suggested a medial tear and a possible lateral tear.  The Veteran 
had arthroscopic surgery on his left knee in June 1995.  In 
physical therapy in July 1995, the Veteran developed pain in the 
right buttock pain.  Dr. R. considered the possibility of a 
lumbar disc disorder.  Lumbar spine x-rays looked fine.  Dr. R. 
diagnosed lumbar strain.  In September 1995, the Veteran reported 
ongoing low back pain.  Dr. R. opined that it was possible that 
the fall in May 1995 aggravated the Veteran's back.  In October 
1995, the Veteran reported that a knee brace was helping him to 
walk straighter, and that this was helping his back.  In October 
1996, the Veteran had another left knee surgery.

In December 1997, the Veteran was in a motor vehicle accident, in 
which his vehicle was rear ended by another vehicle.  It was 
noted that the lower part of the back window came off and the 
Veteran's lower back.  After emergency room treatment, the 
Veteran saw Dr. R.  The Veteran reported pain in his head, low 
back, knees, and neck.  There was spasm of the cervical spine.  
Cervical spine x-rays looked fine.  Cervical spine MRI showed 
herniation with stenosis at C5-C6.  Lumbar spine x-rays showed 
significant narrowing at L5-S1, with some spurring.  Lumbar spine 
MRI showed degenerative changes, specifically broad based 
osteophytic ridging, at L5-S1.  Dr. R.'s impressions were 
cervical strain and disc herniation, and lumbosacral disc and 
joint degenerative changes, with possible exacerbation.

In a September 2000 letter, private neurologist E. J., M.D., 
wrote that he treated the Veteran for back injury and hip pain.  
Dr. J. stated that the Veteran's knee disorders precipitated and 
worsened his backache.  However, the physician did not address 
the Veteran's motor vehicle accident.

On VA examination in August 2002, the examiner reported having 
reviewed the Veteran's claims file.  The examiner found that the 
Veteran had degenerative disc disease of the lumbar spine, 
chronic mechanical low back pain, and lumbar radiculopathy.  The 
examiner provided the opinion that the Veteran's lumbar spine 
condition was not secondary to disability of his right knee.  The 
examiner opined that the 1997 motor vehicle accident was the 
likely etiology of most of the Veteran's chronic low back 
symptoms, and that the accident may have aggravated an underlying 
chronic progressive condition.

In a May 2003 letter, Dr. A.F.G., a Navy orthopedist, wrote that 
the Veteran had a limp residual to right knee surgery and left 
knee degenerative changes.  Dr. G. stated that such a limp 
commonly and frequently led to low back problems such as 
degenerative lumbar joint and disc diseases and spondylosis.  Dr. 
G. wrote that plain films and EMG and nerve conduction studies 
suggest that he has a left S1 radiculopathy which can be related 
back to his ongoing and covered knee problems.  This physician 
also did not address the Veteran's motor vehicle accident.

The Veteran had a VA spine examination in August 2007.  The 
examiner reported having reviewed the claims file.  She noted 
that the Veteran had a chest contusion with rib fractures in the 
motor vehicle accident.  The examiner observed that the Veteran's 
posture was slightly stooped, that his gait was broad based, and 
that he used a cane.  His back was symmetric and without gross 
deformities.  Lumbar spine x-rays showed degenerative narrowing 
of the disc space at L5-S1, and anterior osteophyte formation.  
The examiner's diagnosis was degenerative disc and joint disease 
at L5-S1, without objective findings on examination to support 
radiculopathy.  The examiner opined that it was less likely than 
not that the lumbosacral disorders were caused by or related to 
the bilateral knee disorders, which she characterized as mild 
osteoarthritis.  The examiner explained:

Osteoarthritis of natural aging begins 
between 40 and 50 years old and is virtually 
ubiquitous after 50 years old.  These 
findings are not rare for age nor body 
habitus.  The degree of objective abnormality 
of the knees nor the degree of variation in 
severity does not appear significant to cause 
traumatic arthritis of the spine.

However, the VA examiner did not address whether the Veteran's 
back condition was aggravated by his service connected knee 
conditions.  Thus, the Board finds that remand is necessary to 
obtain a VA examination with medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for his bilateral knee disorder 
since June 2009.  After securing the 
necessary release, the RO/AMC should obtain 
these records

2.  Schedule the Veteran for a VA joint 
examination to determine the current 
manifestations and severity of his right and 
left knee disabilities, status post total 
replacement surgeries in the left knee in 
August 2008 and right knee in June 2009.  All 
indicated tests should be conducted and the 
results reported.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examinations. 

The examiner should document any limitation 
of motion, including at what point pain 
begins, expressed in terms of full extension 
being zero degrees.  In addition, the 
examiner should evaluate any functional loss 
due to pain or weakness, and should document 
all objective evidence of those symptoms, 
including muscle atrophy.  The examiner 
should also document, to the extent possible, 
the frequency and duration of exacerbations 
of symptoms.

3.  Schedule the Veteran for a VA spine 
examination by a physician to determine the 
current nature of his low back disability and 
to obtain an opinion as to whether the 
current condition was caused or aggravated by 
his service connected knee conditions.  All 
indicated tests should be conducted and the 
results reported.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examinations.

Following review of the claims file and 
examination of the Veteran, the specialist 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that the Veteran's current low 
back disorder was caused by his service 
connected bilateral knee disorders and if 
not, whether the low back disorder was 
permanently worsened beyond normal 
progression (aggravation) by the service 
connected knee disorders.  If aggravation is 
shown, the examiner should attempt to 
quantify the degree by which the low back 
disorder was worsened by the bilateral knee 
conditions. 

4.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If the 
claims remain denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





